Name: 77/455/EEC: Council Decision of 27 June 1977 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  executive power and public service;  health
 Date Published: 1977-07-15

 Avis juridique important|31977D045577/455/EEC: Council Decision of 27 June 1977 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health Official Journal L 176 , 15/07/1977 P. 0013 - 0013 Finnish special edition: Chapter 6 Volume 1 P. 0209 Greek special edition: Chapter 05 Volume 2 P. 0182 Swedish special edition: Chapter 6 Volume 1 P. 0209 Spanish special edition: Chapter 06 Volume 2 P. 0014 Portuguese special edition Chapter 06 Volume 2 P. 0014 COUNCIL DECISION of 27 June 1977 amending Decision 75/365/EEC setting up a Committee of Senior Officials on Public Health (77/455/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Whereas by its Decision 75/365/EEC (1) the Council set up a Committee of Senior Officials on Public Health with the task of identifying and analyzing any difficulties which might arise from the implementation of the Directives relating to the right of establishment and the freedom to provide services of doctors, collecting all relevant information on the conditions under which medical care is given in the Member States and delivering opinions which could guide the Commission's work on possible amendments to those Directives; Whereas the application of the measures adopted by the Council as regards the effective exercise of the right of establishment and freedom to provide services and the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care, may give rise to problems which should also be examined jointly; Whereas it is also desirable that the problems which might face other categories of nursing personnel should be taken into consideration within this framework; Whereas the Committee of Senior Officials on Public Health set up by Decision 75/365/EEC should be entrusted with this task; Whereas the terms of reference of that Committee should therefore be extended, HAS DECIDED AS FOLLOWS: Sole Article Article 2 of Decision 75/365/EEC is replaced by the following: "Article 2 The task of the Committee shall be: - to identify and analyze any difficulties which might arise from the implementation of Directives 75/362/EEC (2), 75/363/EEC (3), 77/452/EEC (4) and 77/453/EEC (5), - to collect all relevant information on the conditions under which general and specialist medical care is given by doctors in the Member States, - to collect all relevant information on the conditions under which nursing care is given by nurses responsible for general care in the Member States, - to deliver opinions which could guide the Commission's work on possible amendments to the abovementioned Directives." Done at Luxembourg, 27 June 1977. For the Council The President J. SILKIN (1)OJ No L 167, 30.6.1975, p. 19. (2)OJ No L 167, 30.6.1975, p. 1. (3)OJ No L 167, 30.6.1975, p. 14. (4)See page 1 of this Official Journal. (5)See page 8 of this Official Journal.